Citation Nr: 0215212	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  99-15 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of meniscectomy with degenerative 
changes of the left knee, for the period from February 8, 
1999 to June 2, 2002.  

2.  Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals of meniscectomy with degenerative 
changes of the left knee, from June 3, 2002.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from September 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied an increased rating for the veteran's left knee 
disability, then rated 10 percent disabling.  The veteran 
perfected an appeal to the Board, and in October 2000, the 
Board remanded the case for further development.  Such 
development having been completed, the case is again before 
the Board for appellate review.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In the interim, by way of a June 2002 rating decision, the RO 
granted service connection for degenerative changes in the 
left knee, and an increased rating for the left knee.  See VA 
O.G.C. Prec. Op. No. 23- 97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997).  Postoperative residuals of a left knee 
meniscectomy were combined with the evaluation for 
degenerative changes of the left knee.  The evaluation of the 
combined left knee disability was increased from 10 to 20 
percent, effective February 8, 1999, and increased to 30 
percent effective June 3, 2002.

In June 2002, the veteran was notified of these grants.  In 
statements received from the veteran and his representative 
in September and October 2002, the veteran argued that he was 
entitled to a 30 percent rating for his left knee disability 
effective the date of his original claim for increase, 
February 8, 1999.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  Since an increased evaluation 
is potentially assignable for a knee disability under the 
Rating Schedule, the veteran's claim remains in appellate 
status before the Board.  Moreover, as reflected on the cover 
page of this decision, given the procedural history of this 
case, proper adjudication of the claim requires an evaluation 
during two distinct time periods.  The first period extends 
from February 8, 1999 to June 2, 2002, during which time the 
RO increased the rating for the left knee disability to 20 
percent.  The second period is from June 3, 2002, after which 
time the RO increased the rating for the left knee disability 
to 30 percent.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  From February 8, 1999, there are reasonably shown to be 
findings consistent with marked disability of the left knee. 


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no more, 
for postoperative residuals of meniscectomy with degenerative 
changes of the left knee, for the period from February 8, 
1999 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5262 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
provides that on receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2001).  The VCAA 
also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).

In this case, VA has satisfied its duties to the veteran, 
under both former law and the new VCAA.  In October 2000, the 
Board remanded the claim for further development.  A review 
of the record indicates that VA has conducted appropriate 
evidentiary development in this case.  The RO has obtained 
all clinical records identified by the veteran, including VA 
treatment records.  There is no indication of outstanding 
records which the RO has not yet requested.  In addition, the 
veteran has been afforded two VA medical examinations in 
connection with his claim.

The Board further notes that the veteran was informed, via 
decisions of the RO, a Board remand, and Statements of the 
Case, of the evidence of record and the nature of the 
evidence needed to substantiate his claim.  In this regard, 
in March 2001, the RO contacted the veteran and notified him 
of the evidence needed to establish entitlement to the 
benefit sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what he could do to 
help with his claim.  No further assistance in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

As VA has fulfilled the duty to assist, and as the change in 
law has no additional material effect on adjudication of this 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v 
Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
Schedule of Ratings (Shedule) which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Notwithstanding the above, VA is required to provide separate 
ratings for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
left knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below.  

The veteran injured the left knee in service in November 
1969, and, following service discharge in August 1971, he was 
hospitalized at VA from October 1971 to November 1971, for a 
tear of the left medial meniscus.  During the hospitalization 
he underwent a left medial meniscectomy.  

Service connection for medial meniscectomy of the left knee 
was granted by way of a December 1971 rating decision, and a 
10 percent rating was assigned.  

VA outpatient treatment records show that in January 1993, 
the veteran had minimal narrowing of the joint space, shown 
on x-ray of the left knee, which was felt to be possibly due 
to early degenerative arthritis.  The remainder of the 
1993 VA treatment records show that the veteran had crepitus 
of the left knee with movement, pain and swelling, no joint 
line tenderness, and normal range of motion.  

On February 8, 1999, the veteran initiated a claim for an 
increased rating for the left knee disability; citing that 
the disability had greatly worsened.  

At VA examination in March 1999, the veteran indicated that 
he had chronic knee pain with associated swelling and 
stiffness, and problems with prolonged periods of weight 
bearing.  Physical examination revealed that the veteran was 
able to walk without the cane, but with slow movement and a 
slight limp on the left.  Range of motion was from zero 
degrees of extension to 135 degrees of flexion.  The examiner 
noted that there was increased pain on maximum flexion of the 
knee, and some patellofemoral clicking was noted on range of 
motion testing.  There was tenderness to palpation at the 
medial patellofemoral joint primarily.  The examiner noted 
that there appeared to be, perhaps, slight spurring on the 
medial aspect of the knee.  No ligamentous instability was 
demonstrable at the time.  McMurray's testing was negative.  
No measurable atrophy of the thigh was noted.  The impression 
was status post medial meniscectomy of the left knee.  The 
examiner further commented that the veteran had some pain on 
motion of the knee, particularly near full flexion; and that... 
"Certainly, pain could limit functional ability during 
flare-ups or with increased use although it is not feasible 
to attempt to express any of this in terms of additional 
limitation of motion as these matters cannot be determined 
with any degree of medical certainty."

VA outpatient treatment records show that the veteran was 
seen for left knee pain in April 1999, and that in June 2000, 
an x-ray of the left knee revealed early changes of 
degenerative arthritis in the medial compartment.  

In September 2001, the veteran's private physician, Dr. B., 
reported that his examination of the veteran that month 
revealed that the veteran had a large effusion on his left 
knee, for which aspiration was needed.  The veteran received 
immediate relief, but the effusion recurred, and Dr. B. 
recommended that the veteran have total knee replacement.  

At a follow-up visit at VA in September 2001, the veteran was 
found to have edema of the left knee.  In October 2001, he 
was again seen at VA for significant left knee pain on range 
of motion, with stiffness and swelling of the left knee, mild 
effusion, and crepitus on range of motion.  Range of motion 
was normal upon VA outpatient treatment in November 2001, and 
no instability was noted.  

At VA examination in April 2002, the veteran reported 
continued pain and swelling of the knee.  A lot of standing 
and walking aggravated the knee condition.  The veteran was 
employed with an agency of his state, where he performed 
office work and did not stress his knee.  He quit a second 
job at Wal-Mart because it required extended periods of 
standing and walking, which caused him too much knee pain.  
The veteran reported that his knee felt unstable with going 
downstairs or steps.  He wore a knee sleeve with an open 
patella.  He used a cane on occasion, as needed.  

Physical examination revealed that the veteran had a 
satisfactory gait.  There appeared to be a small moveable 
knot, or bony prominence, just superior and lateral to the 
patella.  There was trace swelling of the knee, and 
tenderness to palpation over the anteromedial joint line.  
There was no ligamentous instability noted.  No measurable 
atrophy of the thighs was noted, and he was able to squat and 
rise again.  The impression was status post medial 
meniscectomy, right and left knee, with degenerative changes.  
The examiner commented that, as far as Deluca considerations 
go, pain could further limit functional ability during flare-
ups or with increased use.  

On June 3, 2002, the veteran was seen for left knee pain and 
discomfort, with buckling, locking, catching, giving out and 
constant ache localized at the medial joint line.  His knee 
sleeve only partially helped.  The examiner reported that the 
veteran was limping, described as antalgic, and that he was 
generally uncomfortable.  Examination showed that range of 
motion was from zero degrees of extension to 125 degrees of 
flexion.  There was good stability in the collateral and 
cruciate ligaments.  There was localized joint line 
tenderness and discomfort, rotary pain and discomfort, all 
localized at the medial joint line.  Corresponding x-rays of 
the left knee showed some narrowing of the articular 
cartilage.  The diagnoses were degenerative tear of the 
medial meniscus, and degenerative knee.  

As indicated in the introduction, by way of a June 2002 
rating decision, the RO granted service connection for 
degenerative changes in the left knee.  Evaluation of 
postoperative residuals of meniscectomy with degenerative 
changes of the left knee, which were 10 percent disabling, 
was increased to 20 percent effective February 8, 1999, and 
increased to 30 percent effective June 3, 2002.  

In the June 2002 rating decision, the RO used the rating 
criteria under Diagnostic Code 5258 when it increased the 
evaluation of postoperative residuals of meniscectomy to 20 
percent disabling, because in the text of the decision, the 
RO described the veteran's symptomatology as being similar to 
semilunar cartilage being dislocated with frequent episodes 
of locking, pain and effusion to the joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Then, the RO used the rating 
criteria under Diagnostic Code 5262 when it determined that 
the left knee disability more closely approximated the 
criteria for impairment of the tibia and fibula with marked 
knee disability from June 3, 2002.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  However, on the rating sheet, the RO 
classified the left knee disability under Diagnostic Codes 
5299-5260, which include limitation of flexion of the leg.  

Therefore, the Board will consider all applicable rating 
criteria for the left knee disability.  However, the Board 
notes that the veteran's service-connected left knee 
disability is currently rated by analogy under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under that 
criteria, a 30 percent evaluation is assigned for malunion of 
the tibia and fibula of either lower extremity when the 
disability results in marked knee or ankle disability.  A 40 
percent evaluation requires nonunion of the tibia and fibula 
of either lower extremity when there is loose motion 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2001).

The normal range of motion of the knee is from zero degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II (2001).

In this case, the evidence of record reflects the veteran's 
symptoms of chronic left knee pain, swelling, tenderness, 
stiffness, recurring effusion, edema, slightly limited to 
normal range of motion, degenerative changes shown on x-ray, 
with objective evidence of discomfort, buckling, locking, 
catching, giving out and constant aching of the knee.  The 
Board determines that, from February 8, 1999, the veteran's 
left knee symptoms, as a whole, reflect a marked knee 
disability and more nearly approximate the criteria for a 30 
percent under Diagnostic Code 5262.  It is noted, generally, 
that examinations and clinical findings prior to June 3, 
2002, were not as comprehensive and fully developed as those 
subsequent to that date, so some element of doubt is being 
resolved in the veteran's favor in extending the 30 percent 
rating back to the period commencing February 8, 1999.  

However, the Board finds that the criteria for a rating in 
excess of 30 percent under Diagnostic Code 5262 have not been 
met, at any time period since February 8, 1999, because the 
record contains no indication of what could be considered 
analogous to nonunion of the tibia and fibula.  There is no 
indication of loose motion or instability requiring a brace, 
despite indications that the veteran apparently wears a knee 
sleeve or brace, at least on occasion.  In view of the 
foregoing, the Board finds that the criteria for a 40 percent 
rating have not been met under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262, for the time period from February 8, 1999. 

In addition, the Board has considered the factors set forth 
by the Court in Deluca, but finds that the current evidence 
of record does not indicate that the veteran suffers from 
additional functional loss due to pain, weakness, etc., other 
than as contemplated by the award of a 30 percent evaluation, 
and thus, a disability evaluation in excess of the 30 percent 
awarded, for the time period from February 8, 1999, is not 
warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59.

There are other diagnostic codes that potentially relate to 
impairment of the knee; the veteran is entitled to be rated 
under the code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

After reviewing these alternative provisions, however, the 
Board can find no basis on which to assign a rating in excess 
of 30 percent for the veteran's left knee disability.  For 
example, Diagnostic Code 5261, pertaining to limitation of 
motion (extension) of the leg, provides a 40 percent rating 
if extension is limited to 30 degrees; which has not been 
shown by the evidence of record.  The record shows that range 
of motion was from zero degrees of extension to 125 degrees 
of flexion upon VA outpatient treatment on June 3, 2002.  
Upon VA examination in March 1999, range of motion was from 
zero degrees of extension to 135 degrees of flexion.  
Remaining medical evidence of record does not show limited 
extension in the veteran's leg.  Thus, the Board finds that 
the criteria set forth in Diagnostic Code 5261 do not provide 
a basis to assign a rating in excess of the currently-
assigned 30 percent for the veteran's service-connected left 
knee disability.

Ankylosis is ratable under Diagnostic Code 5256 (2001).  
Ankylosis is defined as "[s]tiffening or fixation of a joint 
as the result of a disease process, with fibrous or bony 
union across the joint."  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (citing Stedman's Medical Dictionary 87 (25th 
ed. 1990)).  In this case, the evidence of record, including 
reports VA medical examinations and treatment records, as 
well as a private medical record, does not reveal ankylosis 
of the left knee, and the veteran does not contend that his 
left knee is ankylosed.  

Likewise, the Board notes that the 30 percent rating is the 
highest rating allowed under Diagnostic Code 5257, for 
subluxation or instability of the knee, and Diagnostic Code 
5258, for dislocated semilunar cartilage, respectively.  
Thus, these provisions do not provide for an increased rating 
in this case.  

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board has carefully 
reviewed the veteran's claim and it finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).  

After reviewing the evidence of record, it is the conclusion 
of the Board that the preponderance of the evidence is in 
favor of granting a 30 percent rating for the veteran's left 
knee disability from February 8, 1999, the date of the 
original claim for increase, until June 2, 2002; and against 
a rating in excess of 30 percent for the veteran's left ankle 
disability from June 3, 2002.  Said otherwise, the Board 
agrees that the veteran's left knee disability has increased 
in severity, and that it is now 30 percent disabling 
effective the date of his claim for increase in February 
1999.  The benefit of the doubt doctrine has been considered 
in both instances.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation of 30 percent for postoperative residuals of 
meniscectomy with degenerative changes of the left knee, for 
the period from February 8, 1999 to June 2, 2002 is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.  

An evaluation in excess of 30 percent for postoperative 
residuals of meniscectomy with degenerative changes of the 
left knee, from June 3, 2002, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

